Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (claims 1-2, & 6-20) in the reply filed on 07/21/2022 is acknowledged.

Claims 1-2 & 6-20 are allowable. Claims 3-5, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species I, II, III and IV, as set forth in the Office action mailed on 04/21/2022, is hereby withdrawn and claims 3-5 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-20 are allowed. 							                   The following is an examiner's statement of reasons for allowance: 
 	Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a semiconductor structure, comprising: a first transistor comprising a gate structure, a drain, and a source, the gate structure of the first transistor including a nitride-based semiconductor layer; and a second transistor comprising a gate structure, a drain, and a source, the gate structure of the second transistor also including a nitride-based semiconductor layer, the nitride-based semiconductor layer of the first transistor’s gate structure is continuous with the nitride-based semiconductor layer of the second transistor’s gate structure.
The most relevant prior art reference due to Udrea et al. (Pub. No.: US 2019/0267482 A1) substantially discloses a semiconductor structure, comprising: 						a first transistor comprising a gate structure, a drain, and a source, the gate structure of the first transistor including a nitride-based semiconductor layer (Par. 0139, Figs. 4A-4B – first transistor comprising gate structure 10, drain 9, and source 8, the gate structure of the first transistor including a nitride-based semiconductor layer 11); and 					a second transistor comprising a gate structure, a drain, and a source, the gate structure of the second transistor also including a nitride-based semiconductor layer (Par. 0139, Figs. 4A-4B – second transistor comprising gate structure 15, drain 16, and source 12, the gate structure of the first transistor including a nitride-based semiconductor layer 14).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-13: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 14: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a semiconductor structure comprising: a first gallium nitride transistor having a gate; and a second gallium nitride transistor having a gate;	the gates of the first and second gallium nitride transistors share a common p-type gallium nitride layer.
The most relevant prior art reference due to Udrea et al. (Pub. No.: US 2019/0267482 A1) substantially discloses a semiconductor structure comprising: 					a first gallium nitride transistor having a gate (Par. 0139, Figs. 4A-4B – first transistor comprising gate structure 10, drain 9, and source 8, the gate structure of the first transistor including a nitride-based semiconductor layer 11); and 						a second gallium nitride transistor having a gate (Par. 0139, Figs. 4A-4B – second transistor comprising gate structure 15, drain 16, and source 12, the gate structure of the second transistor including a nitride-based semiconductor layer 14);					the gates of the first and second gallium nitride transistors include p-type gallium nitride layer (Par. 0139, Figs. 4A-4B – first transistor comprising gate structure 10, the gate structure of the first transistor including a nitride-based semiconductor layer 11; second transistor comprising gate structure 15, the gate structure of the second transistor including a nitride-based semiconductor layer 14).
 Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 14 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 14 is deemed patentable over the prior arts.

Regarding Claims 15-20: these claims are allowed because of their dependency status from claim 14.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/10/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812